*666Opinion by
Tyson, J.
*665This was an original petition for mandamus filed in this court. The petitioner, claiming to be the administra*666tor de bonis non of the insolvent estate of George Lunsford, by appointment of the probate court of Jefferson county, filed his petition addressed to this court, asking for the issuance of a peremptory writ'of mandamus to the chancellor presiding over the chancery court of Jefferson county — which court had jurisdiction of said estate and its administration by decree, and which had before, on application for a receiver, made decrees refusing to admit the present petitioner, John, as a party to said proceedings appointing one F. W. Dixon receiver — requiring said chancellor “to vacate and set aside said decrees refusing to admit the petitioner to be a party to said cause, and commanding the chancellor to recognize him as the administrator de bonis non of the estate of George Lunsford, deceased.
The writ of mandamus was awarded on the authority of Lunsford v. Lunsford, ante, p. 242.